MEMORANDUM**
Alberto Hernandez appeals his guilty-plea conviction for one count of possession with intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Hernandez’s first contention that 21 U.S.C. § 841 is facially unconstitutional pursuant to Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is foreclosed by this court’s decision in United States v. Buckland, 289 F.3d 558, 572 (9th Cir.) (en banc), cert. denied, 535 U.S. 1105, 122 S.Ct. 2314, 152 L.Ed.2d 1067 (2002).
Hernandez’s next contention that Apprendi invalidates the mandatory minimum sentencing provisions of § 841(b)(1)(A) is foreclosed by the Supreme Court’s decision Harris v. United States, 536 U.S. 545, 568-69, 122 S.Ct. 2406, 153 L.Ed.2d 524 (2002) (rejecting Apprendi challenge to mandatory statutory minimum sentences). See also United States v. Hernandez, 322 F.3d 592, 602 (9th Cir.2003) (holding that the Supreme Court’s decision in Harris does not overrule Buckland.).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.